DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-2, 4-6, & 8-12 of U.S. Application No. 16/507458 filed on 07/11/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed07/11/2022. Claims 1, 4, 5, 8-9, & 11-12 are presently amended. Claims 3 & 7 are cancelled. Claims 1-2, 4-6, & 8-12 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous claim objections: the amendments to the claims overcome the previous claim objection(s). Therefore, the previous claim objection(s) is/are withdrawn.
 
In regards to the previous rejection under 35 U.S.C. § 101: the amendments to the claims do not overcome the previous rejection under 35 U.S.C. § 101. Applicant argues on page. 9 of the Remarks, “In addition, the steps of “receiving evaluation data input by a user through a data collection port, determining environmental information and vehicle driving parameters when the vehicle executes each said driving action” and “according to the evaluation information corresponding to each said driving action of the vehicle, as well as the environmental information and the vehicle driving parameters, training a preset deep learning algorithm model, to obtain an evaluation model for outputting ride comfortability” cannot be practically be performed in the human mind because receiving evaluation data input by a user through a data collection port, determining environmental information and vehicle driving parameters when the vehicle executes each said driving action and according to the evaluation information corresponding to each said driving action of the vehicle, as well as the environmental information and the vehicle driving parameters, training a preset deep learning algorithm model, to obtain an evaluation model for outputting ride comfortability cannot be carried out mentally. Simply, such receiving evaluation data through a data collection port, determining environmental information and vehicle driving parameters, and training a preset deep learning algorithm model are too complex. See, e.g., October 2019 Update: Subject Matter Eligibility, pp. 7-8.” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. The claims recite determining environmental information and vehicle driving parameters when the vehicle executes a driving action, under broadest reasonable interpretation, a user is able to note or determine certain aspects of the environment in regards to weather and how congested the road is and based on that information input this data to an algorithm. The preset deep learning algorithm model, is interpreted as an additional element, that performs instructions that are instructed by the user. The user inputs the environment data and vehicle actions into this algorithm which outputs an indication of a ride comfortability of one or more passengers. The preset deep learning algorithm model is interpreted as a generic computer with instructions to input data and output data. In conclusion, the 101 rejection is maintained provided the arguments above. 
The Applicant further argues on page. 10 of the Remarks, “Then, amended claim 1 as a whole involves a particular technical field of autonomous driving, and is directed to a particular improvement in making the evaluation of the ride comfortability more objective, and the evaluation model can be adapted to the evaluation of vehicles of various types and various test ride environments, with higher universality. Specifically, the additional elements can training a preset deep learning algorithm model according to the evaluation information, the environmental information and the vehicle driving parameters so that the evaluation model for outputting ride comfortability can be obtained, so as to make the evaluation of ride comfortability more objective, and the evaluation model can be adapted to the evaluation of vehicles of various types and various test ride environments with higher universality. These are practical applications. Therefore, independent claim 1 is directed to statutory subject matter because it recites a technical solution in providing a useful result to address a technical problem, which satisfies the “significantly more” requirement.” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. Per the MPEP 2106.05(f) Mere Instructions to Apply An Exception, the courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. Examiner interprets that the data processing system, and preset deep learning algorithm model are applying instructions in order to reach the end result of determining ride comfortability. Using a computer or other machinery in its ordinary capacity for economic or other task (e.g., to receive, store, or transmit data) after the abstract idea does not integrate a judicial exception into a practical application or provide significantly more (see at least MPEP 2106.05(f)). In conclusion, the 101 rejection is maintained provided the arguments above.
The Applicant further argues on page. 11 of the Remarks, “As noted in MPEP 2106.05(a), an improvement to other technology or technical field is indicative that an additional element (or combination of elements) may have integrated the exception into a practical application. Put another way, the claims do not simply recite “an abstract idea,” but rather, relate to a particular practical application of these alleged abstract ideas to improving the mounting accuracy of a component mounting system. The MPEP and supporting case law recognize that such an application renders the claims eligible. Accordingly, it is respectfully submitted that amended claim 1 relates to physical entities and is directed to a practical application of any alleged abstract ideas and a technical improvement, and this is directed to significantly more than an abstract idea. Taken as a whole, claim 1 meets the standard for showing a technical improvement and is therefore not directed to an abstract idea in accordance with the MPEP and supporting case law. Thus, amended claim 1 should be considered eligible.” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. Per the MPEP 2106.05(g) based on the examples given by the courts as insignificant extra-solution activity, such as: “Obtaining information about transactions using the Internet to verify credit card transactions”, “Consulting and updating an activity log” and other examples. These examples are court decisions that were considered mere data gathering and further displaying the data which is similar to what the claim set describes. The claim set describes an algorithm that receives data regarding an environment and vehicle data to output a conclusion of ride comfortability of a passenger. The application appears to have a generic computers for mere data gathering with insignificant extra solution activity with the end result being determining ride comfortability of a passenger. In conclusion, the 103 rejection is maintained provided the arguments above.

In regards to the previous rejection under 35 U.S.C. § 101 (Non-Transitory): the amendments to the claims overcome the previous rejection under 35 U.S.C. § 101 (Non-Transitory). Therefore, the previous rejection under 35 U.S.C. § 101 (Non-Transitory) is/are withdrawn.

In regards to the previous rejection under 35 U.S.C. § 102: Applicant argues that the prior art does not disclose the limitation “determining environmental information and vehicle driving parameters when the vehicle executes each said driving action, wherein the environmental information comprises weather information, road condition information, and road surface status information; and according to the evaluation information corresponding to each said driving action of the vehicle, as well as the environmental information and the vehicle driving parameters, training a preset deep learning algorithm model, to obtain an evaluation model for outputting ride comfortability”. Applicant further argues on page. 14 of the Remarks, Applicant further argues “Further, since Blau does not disclose any feature about the specific environmental information, not to mention the feature that “according to the evaluation information corresponding to each said driving action of the vehicle as well as the environmental information and the vehicle driving parameters, training a preset deep learning algorithm model, to obtain an evaluation model for outputting ride comfortability”, which is the distinctive feature (b) of newly filed claim 1 of the present application. Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. As recited in the previous office action, Blau discloses evaluation information of the user, including, one or more facial expressions (e.g., smiling, frowning, and/or yawning), one or more bodily gestures (e.g., raising one or more arms, tapping a foot, and/or turning a head), and/or one or more vocalizations (e.g., speaking, raising the voice, sighing, and/or whispering) (see at least Blau, para. [0050]). Blau further discloses the passenger visibility is based states of the environment that is external to the vehicle. The environmental information includes weather conditions such as (e.g., rain, snow, fog, or sunshine). Further the passenger visibility is based on road condition information, such as traffic density. The passenger visibility can adjust a weighting of the one or more states of the passenger data (see at least Blau, para. [0045-0050]). Blau further discloses vehicle data that includes vehicle driving parameters such as acceleration, braking, & turning (see at least Blau, para. [0049-0050] & para. [0070]). Blau inputs passenger data that is adjusted based on the passenger visibility which is based on the environmental conditions and road condition information and vehicle data, into a machine learning model and train the model to generate an output of the passenger experience which includes a prediction of unfavorable experiences by one or more passengers (see at least Blau, para. [0050] & para. [0144-0145]). In conclusion, the prior art rejection of Blau is maintained in view of the arguments above. 
Applicant also argues that the prior art does not explicitly disclose the limitation “determining an execution location and an execution time when the vehicle executes each said driving action, determining the environmental information and vehicle driving parameters according to the execution location and the execution time.” Applicant further argues on page. 16 of the Remarks, “From the above, it can be seen that Blau discloses the vehicle data can be based on the states of the vehicle including a current geographic location of the vehicle, passenger experience data can be based on the vehicle data and/or the passenger data received at one or more time intervals. However, Blau obviously fails to disclose, “determining an execution location and an execution time when the vehicle executes each said driving action, determining the environmental information and vehicle driving parameters according to the execution location and the execution time.”, which is the distinctive feature (c) of newly filed claim 1 of the present application. Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. As recited in the previous office action, Blau discloses an interval time associated with a passenger experience. The passenger experience data includes vehicle data and/or passenger data, which is received at one or more time intervals that are associated with the unfavorable experiences by one or more passengers of the vehicle. The passenger data affiliated with the time interval includes the passenger visibility data, that includes the environmental information and road condition information (see at least Blau, para.[0045-0050] &  [0125]). The interval time indicates a time that is associated with an unfavorable experiences with the one or more passengers (see at least Blau, para. [0125]). The time interval indicates vehicle data that includes the vehicle state and the location of the vehicle at the time it occurred during the time interval. The vehicle state indicates velocity of the vehicle, acceleration of the vehicle, and/or a geographic location and also a turning state of the vehicle (see at least Blau, para. [0036] & para. [0125-0128]). In conclusion, the prior art rejection of Blau is maintained in view of the arguments above. 
Applicant’s remaining arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of US 2018/0325442A1 (“Lee”).
Claim Objections
Claim 1 is objected to because of the following informalities:  “determining environmental information and and vehicle driving parameters when the vehicle executes each said driving action,” should be changed to -- determining environmental information and  vehicle driving parameters when the vehicle executes each said driving action,--.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-6, & 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 1, 5, 9 & 12 recite receiving evaluation data input by a user, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A data processing method, implemented by a data processing apparatus, a data collection port, training a preset deep learning algorithm model, a data processing apparatus, a memory, a processor coupled to the memory, a computer program stored on the memory and executable on the processor, a readable storage medium, comprising a program when executed on a terminal,” language, “receiving evaluation data input by a user” in the context of this claim encompasses the user receiving and/or recording reactions and responses of passengers/riders in a vehicle. 
The limitation of the evaluation data comprising evaluation information of the user for each driving action of a vehicle on which the user rides, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “A data processing method, implemented by a data processing apparatus, a data collection port, training a preset deep learning algorithm model, a data processing apparatus, a memory, a processor coupled to the memory, a computer program stored on the memory and executable on the processor, a readable storage medium, comprising a program when executed on a terminal,” language, “the evaluation data comprising evaluation information of the user for each driving action of a vehicle on which the user rides” in the context of this claim encompasses the users data that they record contains the reactions when the vehicle does certain driving actions such as turning hard, or braking hard. 
Likewise, determining environmental information and vehicle driving parameters when the vehicle executes each said driving action, wherein the environmental information comprises weather information, road condition information and road surface status information, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A data processing method, implemented by a data processing apparatus, a data collection port, training a preset deep learning algorithm model, a data processing apparatus, a memory, a processor coupled to the memory, a computer program stored on the memory and executable on the processor, a readable storage medium, comprising a program when executed on a terminal,” language, “determining environmental information and vehicle driving parameters when the vehicle executes each said driving action, wherein the environmental information comprises weather information, road condition information and road surface status information” in the context of this claim encompasses the user further recording the environment and factors of the environment, such as hot, cold, icy, snowy, rough, type of regions and the corresponding driving action such as speeding, peeling out, hard turns, and braking hard, with the reactions of the passengers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Likewise, according to the evaluation information corresponding to each said driving action of the vehicle, as well as the environmental information and vehicle driving parameters obtain an evaluation model for outputting ride comfortability, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A data processing method, implemented by a data processing apparatus, a data collection port, training a preset deep learning algorithm model, a data processing apparatus, a memory, a processor coupled to the memory, a computer program stored on the memory and executable on the processor, a readable storage medium, comprising a program when executed on a terminal,” language, “according to the evaluation information corresponding to each driving action of the vehicle, as well as the environmental information and/or vehicle driving parameters obtain an evaluation model for outputting ride comfortability” in the context of this claim encompasses the user deriving a model or chart that shows how the passenger reacts according to the driving actions of the vehicle and further pointing out how the environment further magnifies the corresponding action. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Likewise, wherein, the determining environmental information and/or vehicle driving parameters when the vehicle executes each driving action, comprises: determining an execution location and an execution time when the vehicle executes each driving action, determining the environmental information and/or vehicle driving parameters according to the execution location and the execution time, is a device, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A data processing method, implemented by a data processing apparatus, a data collection port, training a preset deep learning algorithm model, a data processing apparatus, a memory, a processor coupled to the memory, a computer program stored on the memory and executable on the processor, a readable storage medium, comprising a program when executed on a terminal,” language, “wherein, the determining environmental information and the vehicle driving parameters when the vehicle executes each said driving action, comprises: determining an execution location and an execution time when the vehicle executes each said driving action, determining the environmental information and vehicle driving parameters according to the execution location and the execution time” in the context of this claim encompasses the user recording a time and location of the driving action and further defining the environmental information and the driving parameters. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “A data processing method, implemented by a data processing apparatus, a data collection port, training a preset deep learning algorithm model, a data processing apparatus, a memory, a processor coupled to the memory, a computer program stored on the memory and executable on the processor, a readable storage medium, comprising a program when executed on a terminal,”. The devices are recited at a high-level of generality (i.e., device configured to detect ride comfortability of a passenger) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “A data processing method, implemented by a data processing apparatus, a data collection port, training a preset deep learning algorithm model, a data processing apparatus, a memory, a processor coupled to the memory, a computer program stored on the memory and executable on the processor, a readable storage medium, comprising a program when executed on a terminal,”, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 2, 6, & 10, wherein, the evaluation information comprises one or more of the following information, feeling of pushing a back, centrifugal feeling, bumpy feeling, forward feeling, frustration feeling and swaying feeling, is a device & processor that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein, the evaluation information comprises one or more of the following information, feeling of pushing a back, centrifugal feeling, bumpy feeling, forward feeling, frustration feeling and swaying feeling” in the context of this claim encompasses the user defining certain type of reactions to record and to look for when a certain driving action occurs in an environment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect ride comfortability of a passenger) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claims 4, 8, & 11, wherein, the vehicle driving parameters comprise one or more of the following information, vehicle model, driving speed, vehicle acceleration, rate of acceleration change, throttle output, brake output, turning angle, front and rear tilting angle, left and right swinging angle, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein, the vehicle driving parameters comprise one or more of the following information, vehicle model, driving speed, vehicle acceleration, rate of acceleration change, throttle output, brake output, turning angle, front and rear tilting angle, left and right swinging angle” in the context of this claim encompasses the user further defining the type of environmental information to record such as weather, road condition and road surface and the driving parameters such as speed, acceleration, turning angle, braking and so on. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect ride comfortability of a passenger) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-6, & 8-12 is/are rejected under 35 U.S.C. 103 as being upatentable over US 2019/0225232A1 (“Blau”), in view of US 2018/0325442A1 (“Lee”).
As per claim 1 Blau discloses
A data processing method for evaluating ride comfortability during an autonomous driving, implemented by a data processing apparatus, comprising:
receiving evaluation data input by a user through a data collection port (see at least Blau, para. [0051]: The input data can be sent to the machine-learned model which can process the sensor data and generate an output (e.g., classified sensor outputs). The vehicle computing system can generate, based at least in part on output from the machine-learned model, one or more detected passenger predictions that can be associated with one or more detected visual or sonic states of the one or more passengers including one or more facial expressions (e.g., smiling, frowning, and/or yawning), one or more bodily gestures (e.g., raising one or more arms, tapping a foot, and/or turning a head), and/or one or more vocalizations (e.g., speaking, raising the voice, sighing, and/or whispering).), 
the evaluation data comprising evaluation information of the user for each driving action of a vehicle on which the user rides (see at least Blau, para. [0070]: Further, the disclosed technology can improve the overall passenger experience by identifying the states of a passenger and/or a vehicle associated with passenger discomfort or unease. For example, a passenger heart rate exceeding one hundred beats per minute can be associated with the occurrence of an unfavorable passenger experience. As such, by monitoring the heart rate of a passenger, the vehicle can perform (e.g., accelerate and/or turn) in a manner that keeps the passenger heart rate below one hundred beats per minute. Additionally, certain types of vehicle actions (e.g., hard left turns and/or sudden acceleration) may be associated with the occurrence of an unfavorable passenger experience.);
determining environmental information and vehicle driving parameters when the vehicle executes each said driving action (see at least Blau, para. [0050]: The sensor data can include information associated with one or more states of objects including a vehicle (e.g., vehicle velocity, vehicle acceleration, one or more vehicle system states, and/or vehicle path) and one or more states of a passenger of the vehicle (e.g., one or more visual or sonic states of the passenger).); 
wherein the environmental information comprises weather information, and road condition information (see at least Blau, para. [0049-0050]: In some embodiments, the passenger visibility can be based at least in part on one or more states of the environment external to the vehicle including weather conditions (e.g., rain, snow, fog, or sunshine), time of day (e.g., dusk, dawn, midday, day-time, or night-time), traffic density (e.g., a number of vehicles, cyclists, and/or pedestrians within an area), foliage density (e.g., the amount of foliage in an area including trees, plants, and/or bushes), or building density (e.g., the amount of buildings within an area). In some embodiments, the vehicle computing system can include a machine-learned model (e.g., a machine-learned passenger state model) that is trained to receive input data comprising vehicle data and/or passenger data and, responsive to receiving the input data, generate an output that can include passenger experience data that includes one or more unfavorable experience predictions associated with one or more unfavorable experiences by the one or more passengers. Further, the vehicle computing system can receive sensor data from one or more sensors associated with an autonomous vehicle. The sensor data can include information associated with one or more states of objects including a vehicle (e.g., vehicle velocity, vehicle acceleration, one or more vehicle system states, and/or vehicle path) and one or more states of a passenger of the vehicle (e.g., one or more visual or sonic states of the passenger).), and
according to the evaluation information corresponding to each said driving action of the vehicle, as well as the environmental information and the vehicle driving parameters (see at least Blau, para. [0051]: The input data can be sent to the machine-learned model which can process the sensor data and generate an output (e.g., classified sensor outputs). The vehicle computing system can generate, based at least in part on output from the machine-learned model, one or more detected passenger predictions that can be associated with one or more detected visual or sonic states of the one or more passengers including one or more facial expressions (e.g., smiling, frowning, and/or yawning), one or more bodily gestures (e.g., raising one or more arms, tapping a foot, and/or turning a head), and/or one or more vocalizations (e.g., speaking, raising the voice, sighing, and/or whispering). In some embodiments, the vehicle computing system can activate one or more vehicle systems (e.g., motors, engines, brakes, and/or steering) based at least in part on the one or more detected object predictions.), 
training a preset deep learning algorithm model, to obtain an evaluation model for outputting ride comfortability (see at least Blau, para. [0144-0145]: At 802, the method 800 can include receiving input data (e.g., the vehicle computing system 112, the computing system 1110, or the machine learning computing system 1150 can receive the input data). The input data can include the state data (e.g., the state data in the method 500) which can include vehicle data (e.g., data associated with one or more states of a vehicle) and/or passenger data (e.g., data associated with one or more states of one or more passengers of the vehicle). For example, the vehicle data can include data associated with the operation of a vehicle (e.g., the vehicle 108) including the velocity, acceleration, trajectory, and/or location of the vehicle and the passenger data can include data associated with one or more biometric or physiological states of one or more passengers of the vehicle (e.g., heart rate, blood pressure, pupillary response, respiratory rate). & para. [0145] At 804, the method 800 can include sending the input data to a machine-learned model. The machine-learned model can be trained to receive input data including the vehicle data and the passenger data and can, responsive to receiving the input data, generate an output comprising one or more unfavorable experience predictions. The machine-learned model can include the one or more machine-learned models 1130 and/or the one or more machine-learned models 1170.);
wherein, the determining environmental information and/or vehicle driving parameters when the vehicle executes each driving action (see at least Blau, para. [0050]: The sensor data can include information associated with one or more states of objects including a vehicle (e.g., vehicle velocity, vehicle acceleration, one or more vehicle system states, and/or vehicle path) and one or more states of a passenger of the vehicle (e.g., one or more visual or sonic states of the passenger).), comprises:
determining an execution location and an execution time when the vehicle executes each said driving action (see at least Blau, para. [0026-0027]: The vehicle computing system can receive vehicle data and passenger data. For example, the vehicle computing system can include one or more transmitters and/or receivers that are configured to send and/or receive one or more signals (e.g., signals transmitted wirelessly and/or via wire) that include the vehicle data and/or the passenger data. The vehicle data can be based at least in part on one or more states of a vehicle (e.g., physical states based on the vehicle's motion and states of the vehicle's associated vehicle systems) and the passenger data can be based at least in part on one or more sensor outputs associated with one or more states of one or more passengers (e.g., physiological states) of the autonomous vehicle. In some embodiments, the vehicle data can be based at least in part on one or more states of the vehicle including a velocity of the autonomous vehicle, an acceleration of the autonomous vehicle, a deceleration of the autonomous vehicle, a turn direction of the vehicle (e.g., the vehicle turning left or right), a lateral force on a passenger compartment of the vehicle (e.g., lateral force on the passenger compartment when the vehicle performs a turn), a current geographic location of the vehicle (e.g., a latitude and longitude of the autonomous vehicle, an incline angle of the vehicle relative to the ground, a passenger compartment temperature of the vehicle (e.g., a temperature of the passenger compartment/cabin in Kelvin, Celsius, or Fahrenheit), a vehicle doorway state (e.g., whether a door is open or closed), and/or a vehicle window state (e.g., whether a window is open or closed).  para. [0125]: At 508, the method 500 can include generating passenger experience data that can be based at least in part on the vehicle data and/or the passenger data. For example, the vehicle computing system 112 can generate the passenger experience data which can be exchanged with one or more remote computing devices and/or stored locally on one or more storage devices of the vehicle computing system 112. The passenger experience data can include the vehicle data and/or the passenger data received at one or more time intervals (e.g., equal or unequal time intervals) associated with the one or more unfavorable experiences by the one or more passengers. The passenger experience data can include vehicle data and passenger data for a period of time including the one or more time intervals (e.g., the passenger experience data can include passenger data and/or vehicle data for one or more periods of time before and/or after the time of the one or more unfavorable experiences by the one or more passengers) and can include indicators that identify the one or more time intervals at which the vehicle computing system determined that one or more unfavorable experiences by the one or more passengers occurred.);
determining the environmental information and vehicle driving parameters according to the execution location and the execution time (see at least Blau, para. [0046]: The vehicle computing system can determine, based at least in part on the vehicle data or the passenger data, passenger visibility which can include the visibility to the one or more passengers of the environment external to autonomous vehicle. The passenger visibility can be based in part on sensor outputs from one or more sensors that detect the one or more states of the vehicle, the one or more states of the one or more passengers, and/or the one or more states of the environment external to the vehicle. & para. [0049-0050]: In some embodiments, the passenger visibility can be based at least in part on one or more states of the environment external to the vehicle including weather conditions (e.g., rain, snow, fog, or sunshine), time of day (e.g., dusk, dawn, midday, day-time, or night-time), traffic density (e.g., a number of vehicles, cyclists, and/or pedestrians within an area), foliage density (e.g., the amount of foliage in an area including trees, plants, and/or bushes), or building density (e.g., the amount of buildings within an area). In some embodiments, the vehicle computing system can include a machine-learned model (e.g., a machine-learned passenger state model) that is trained to receive input data comprising vehicle data and/or passenger data and, responsive to receiving the input data, generate an output that can include passenger experience data that includes one or more unfavorable experience predictions associated with one or more unfavorable experiences by the one or more passengers. Further, the vehicle computing system can receive sensor data from one or more sensors associated with an autonomous vehicle. The sensor data can include information associated with one or more states of objects including a vehicle (e.g., vehicle velocity, vehicle acceleration, one or more vehicle system states, and/or vehicle path) and one or more states of a passenger of the vehicle (e.g., one or more visual or sonic states of the passenger).).
However Blau does not explicitly disclose
wherein the environmental information comprises weather information, road condition information, and road surface status information.
Lee teaches
wherein the environmental information comprises weather information, road condition information, and road surface status information (see at least Lee, para. [0055-0056]: In order to train an autonomous driving model , the driver information collection processor 110 collects a variety of information as training data that is associated with a driver while driving a vehicle , that is , vehicle driving situation , and driver information . In an example , the vehicle driving situation includes a situation in which the driver is actually driving the vehicle on a road and also a situation in which the driver is virtually driving the vehicle in a virtual situation that is set similar to a real road situation . Another vehicle driving situation may be defined based on a time of the day or night that the driver is driving the vehicle , the road conditions , such as paved roads or rough terrain , age of the driver , and ambient / environmental conditions , such as severe winds , rain , fog , dark , or sunny day... For example , the driving pattern information includes information associated with a manner in which the driver drives the vehicle such as steering wheel manipulation information , accelerator pedal manipulation information , horn manipulation information , turn - signal lamp manipulation information , emergency but ton manipulation information , and brake pedal manipulation information according to various road conditions such as road curvature , a sudden accident , a rumble strip area , a crosswalk , a traffic signal change , and a traffic congestion .).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blau to incorporate the teaching of wherein the environmental information comprises weather information, road condition information, and road surface status information of Lee in order to improve defining autonomous driving rules for surrounding conditions (see at least Lee, para. [0004]).

As per claim 2 Blau discloses
wherein, the evaluation information comprises one or more of the following information:
feeling of pushing a back, centrifugal feeling, bumpy feeling, forward feeling, frustration feeling and swaying feeling (see at least Blau, para. [0051]: The input data can be sent to the machine-learned model which can process the sensor data and generate an output (e.g., classified sensor outputs). The vehicle computing system can generate, based at least in part on output from the machine-learned model, one or more detected passenger predictions that can be associated with one or more detected visual or sonic states of the one or more passengers including one or more facial expressions (e.g., smiling, frowning, and/or yawning), one or more bodily gestures (e.g., raising one or more arms, tapping a foot, and/or turning a head), and/or one or more vocalizations (e.g., speaking, raising the voice, sighing, and/or whispering). In some embodiments, the vehicle computing system can activate one or more vehicle systems (e.g., motors, engines, brakes, and/or steering) based at least in part on the one or more detected object predictions.).

As per claim 4 Blau discloses
wherein, 
the vehicle driving parameters comprise one or more of the following information:
vehicle model, driving speed, vehicle acceleration, rate of acceleration change, throttle output, brake output, turning angle, front and rear tilting angle, left and right swinging angle (see at least Blau, para. [0049-0050]: In some embodiments, the passenger visibility can be based at least in part on one or more states of the environment external to the vehicle including weather conditions (e.g., rain, snow, fog, or sunshine), time of day (e.g., dusk, dawn, midday, day-time, or night-time), traffic density (e.g., a number of vehicles, cyclists, and/or pedestrians within an area), foliage density (e.g., the amount of foliage in an area including trees, plants, and/or bushes), or building density (e.g., the amount of buildings within an area). In some embodiments, the vehicle computing system can include a machine-learned model (e.g., a machine-learned passenger state model) that is trained to receive input data comprising vehicle data and/or passenger data and, responsive to receiving the input data, generate an output that can include passenger experience data that includes one or more unfavorable experience predictions associated with one or more unfavorable experiences by the one or more passengers. Further, the vehicle computing system can receive sensor data from one or more sensors associated with an autonomous vehicle. The sensor data can include information associated with one or more states of objects including a vehicle (e.g., vehicle velocity, vehicle acceleration, one or more vehicle system states, and/or vehicle path) and one or more states of a passenger of the vehicle (e.g., one or more visual or sonic states of the passenger).).

As per claim 5 Blau discloses
A data processing apparatus for evaluating ride comfortability during an autonomous driving, comprising: 
a memory, a processor coupled to the memory, and a computer program stored on the memory and executable on the processor (see at least Blau, para. [0077]: The one or more computing devices of the operations computing system 104 can include one or more processors and one or more memory devices. The one or more memory devices of the operations computing system 104 can store instructions that when executed by the one or more processors cause the one or more processors to perform operations and functions associated with operation of a vehicle including receiving vehicle data and passenger data from a vehicle (e.g., the vehicle 108) or one or more remote computing devices, determining whether the passenger data satisfies one or more passenger experience criteria, generating passenger experience data based at least in part on the vehicle data and the passenger data, and/or activating one or more vehicle systems.), wherein,
the processor performs to:
receive evaluation data input by a user through a data collection port (see at least Blau, para. [0051]: The input data can be sent to the machine-learned model which can process the sensor data and generate an output (e.g., classified sensor outputs). The vehicle computing system can generate, based at least in part on output from the machine-learned model, one or more detected passenger predictions that can be associated with one or more detected visual or sonic states of the one or more passengers including one or more facial expressions (e.g., smiling, frowning, and/or yawning), one or more bodily gestures (e.g., raising one or more arms, tapping a foot, and/or turning a head), and/or one or more vocalizations (e.g., speaking, raising the voice, sighing, and/or whispering).), 
the evaluation data comprising evaluation information of the user for each driving action of a vehicle on which the user rides (see at least Blau, para. [0070]: Further, the disclosed technology can improve the overall passenger experience by identifying the states of a passenger and/or a vehicle associated with passenger discomfort or unease. For example, a passenger heart rate exceeding one hundred beats per minute can be associated with the occurrence of an unfavorable passenger experience. As such, by monitoring the heart rate of a passenger, the vehicle can perform (e.g., accelerate and/or turn) in a manner that keeps the passenger heart rate below one hundred beats per minute. Additionally, certain types of vehicle actions (e.g., hard left turns and/or sudden acceleration) may be associated with the occurrence of an unfavorable passenger experience.);
determine environmental information and the vehicle driving parameters when the vehicle executes each said driving action (see at least Blau, para. [0050]: The sensor data can include information associated with one or more states of objects including a vehicle (e.g., vehicle velocity, vehicle acceleration, one or more vehicle system states, and/or vehicle path) and one or more states of a passenger of the vehicle (e.g., one or more visual or sonic states of the passenger).); 
wherein the environmental information comprises weather information, and road condition information (see at least Blau, para. [0049-0050]: In some embodiments, the passenger visibility can be based at least in part on one or more states of the environment external to the vehicle including weather conditions (e.g., rain, snow, fog, or sunshine), time of day (e.g., dusk, dawn, midday, day-time, or night-time), traffic density (e.g., a number of vehicles, cyclists, and/or pedestrians within an area), foliage density (e.g., the amount of foliage in an area including trees, plants, and/or bushes), or building density (e.g., the amount of buildings within an area). In some embodiments, the vehicle computing system can include a machine-learned model (e.g., a machine-learned passenger state model) that is trained to receive input data comprising vehicle data and/or passenger data and, responsive to receiving the input data, generate an output that can include passenger experience data that includes one or more unfavorable experience predictions associated with one or more unfavorable experiences by the one or more passengers. Further, the vehicle computing system can receive sensor data from one or more sensors associated with an autonomous vehicle. The sensor data can include information associated with one or more states of objects including a vehicle (e.g., vehicle velocity, vehicle acceleration, one or more vehicle system states, and/or vehicle path) and one or more states of a passenger of the vehicle (e.g., one or more visual or sonic states of the passenger).), and
according to the evaluation information corresponding to each said driving action of the vehicle, as well as the environmental information and the vehicle driving parameters (see at least Blau, para. [0051]: The input data can be sent to the machine-learned model which can process the sensor data and generate an output (e.g., classified sensor outputs). The vehicle computing system can generate, based at least in part on output from the machine-learned model, one or more detected passenger predictions that can be associated with one or more detected visual or sonic states of the one or more passengers including one or more facial expressions (e.g., smiling, frowning, and/or yawning), one or more bodily gestures (e.g., raising one or more arms, tapping a foot, and/or turning a head), and/or one or more vocalizations (e.g., speaking, raising the voice, sighing, and/or whispering). In some embodiments, the vehicle computing system can activate one or more vehicle systems (e.g., motors, engines, brakes, and/or steering) based at least in part on the one or more detected object predictions.),
 train a preset deep learning algorithm model, to obtain an evaluation model for outputting ride comfortability (see at least Blau, para. [0144-0145]: At 802, the method 800 can include receiving input data (e.g., the vehicle computing system 112, the computing system 1110, or the machine learning computing system 1150 can receive the input data). The input data can include the state data (e.g., the state data in the method 500) which can include vehicle data (e.g., data associated with one or more states of a vehicle) and/or passenger data (e.g., data associated with one or more states of one or more passengers of the vehicle). For example, the vehicle data can include data associated with the operation of a vehicle (e.g., the vehicle 108) including the velocity, acceleration, trajectory, and/or location of the vehicle and the passenger data can include data associated with one or more biometric or physiological states of one or more passengers of the vehicle (e.g., heart rate, blood pressure, pupillary response, respiratory rate).... At 804, the method 800 can include sending the input data to a machine-learned model. The machine-learned model can be trained to receive input data including the vehicle data and the passenger data and can, responsive to receiving the input data, generate an output comprising one or more unfavorable experience predictions. The machine-learned model can include the one or more machine-learned models 1130 and/or the one or more machine-learned models 1170.);
wherein, when the processor performs to determine environmental information and/or vehicle driving parameters when the vehicle executes each driving action (see at least Blau, para. [0050]: The sensor data can include information associated with one or more states of objects including a vehicle (e.g., vehicle velocity, vehicle acceleration, one or more vehicle system states, and/or vehicle path) and one or more states of a passenger of the vehicle (e.g., one or more visual or sonic states of the passenger).), the processor specifically performs to:
determine an execution location and an execution time when the vehicle executes each driving action (see at least Blau, para. [0026-0027]: The vehicle computing system can receive vehicle data and passenger data. For example, the vehicle computing system can include one or more transmitters and/or receivers that are configured to send and/or receive one or more signals (e.g., signals transmitted wirelessly and/or via wire) that include the vehicle data and/or the passenger data. The vehicle data can be based at least in part on one or more states of a vehicle (e.g., physical states based on the vehicle's motion and states of the vehicle's associated vehicle systems) and the passenger data can be based at least in part on one or more sensor outputs associated with one or more states of one or more passengers (e.g., physiological states) of the autonomous vehicle. In some embodiments, the vehicle data can be based at least in part on one or more states of the vehicle including a velocity of the autonomous vehicle, an acceleration of the autonomous vehicle, a deceleration of the autonomous vehicle, a turn direction of the vehicle (e.g., the vehicle turning left or right), a lateral force on a passenger compartment of the vehicle (e.g., lateral force on the passenger compartment when the vehicle performs a turn), a current geographic location of the vehicle (e.g., a latitude and longitude of the autonomous vehicle, an incline angle of the vehicle relative to the ground, a passenger compartment temperature of the vehicle (e.g., a temperature of the passenger compartment/cabin in Kelvin, Celsius, or Fahrenheit), a vehicle doorway state (e.g., whether a door is open or closed), and/or a vehicle window state (e.g., whether a window is open or closed).  para. [0125]: At 508, the method 500 can include generating passenger experience data that can be based at least in part on the vehicle data and/or the passenger data. For example, the vehicle computing system 112 can generate the passenger experience data which can be exchanged with one or more remote computing devices and/or stored locally on one or more storage devices of the vehicle computing system 112. The passenger experience data can include the vehicle data and/or the passenger data received at one or more time intervals (e.g., equal or unequal time intervals) associated with the one or more unfavorable experiences by the one or more passengers. The passenger experience data can include vehicle data and passenger data for a period of time including the one or more time intervals (e.g., the passenger experience data can include passenger data and/or vehicle data for one or more periods of time before and/or after the time of the one or more unfavorable experiences by the one or more passengers) and can include indicators that identify the one or more time intervals at which the vehicle computing system determined that one or more unfavorable experiences by the one or more passengers occurred.);
determine the environmental information and vehicle driving parameters according to the execution location and the execution time (see at least Blau, para. [0046]: The vehicle computing system can determine, based at least in part on the vehicle data or the passenger data, passenger visibility which can include the visibility to the one or more passengers of the environment external to autonomous vehicle. The passenger visibility can be based in part on sensor outputs from one or more sensors that detect the one or more states of the vehicle, the one or more states of the one or more passengers, and/or the one or more states of the environment external to the vehicle. & para. [0049-0050]: In some embodiments, the passenger visibility can be based at least in part on one or more states of the environment external to the vehicle including weather conditions (e.g., rain, snow, fog, or sunshine), time of day (e.g., dusk, dawn, midday, day-time, or night-time), traffic density (e.g., a number of vehicles, cyclists, and/or pedestrians within an area), foliage density (e.g., the amount of foliage in an area including trees, plants, and/or bushes), or building density (e.g., the amount of buildings within an area). In some embodiments, the vehicle computing system can include a machine-learned model (e.g., a machine-learned passenger state model) that is trained to receive input data comprising vehicle data and/or passenger data and, responsive to receiving the input data, generate an output that can include passenger experience data that includes one or more unfavorable experience predictions associated with one or more unfavorable experiences by the one or more passengers. Further, the vehicle computing system can receive sensor data from one or more sensors associated with an autonomous vehicle. The sensor data can include information associated with one or more states of objects including a vehicle (e.g., vehicle velocity, vehicle acceleration, one or more vehicle system states, and/or vehicle path) and one or more states of a passenger of the vehicle (e.g., one or more visual or sonic states of the passenger).).
However Blau does not explicitly disclose
wherein the environmental information comprises weather information, road condition information, and road surface status information.
Lee teaches
wherein the environmental information comprises weather information, road condition information, and road surface status information (see at least Lee, para. [0055-0056]: In order to train an autonomous driving model , the driver information collection processor 110 collects a variety of information as training data that is associated with a driver while driving a vehicle , that is , vehicle driving situation , and driver information . In an example , the vehicle driving situation includes a situation in which the driver is actually driving the vehicle on a road and also a situation in which the driver is virtually driving the vehicle in a virtual situation that is set similar to a real road situation . Another vehicle driving situation may be defined based on a time of the day or night that the driver is driving the vehicle , the road conditions , such as paved roads or rough terrain , age of the driver , and ambient / environmental conditions , such as severe winds , rain , fog , dark , or sunny day... For example , the driving pattern information includes information associated with a manner in which the driver drives the vehicle such as steering wheel manipulation information , accelerator pedal manipulation information , horn manipulation information , turn - signal lamp manipulation information , emergency but ton manipulation information , and brake pedal manipulation information according to various road conditions such as road curvature , a sudden accident , a rumble strip area , a crosswalk , a traffic signal change , and a traffic congestion .).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blau to incorporate the teaching of wherein the environmental information comprises weather information, road condition information, and road surface status information of Lee in order to improve defining autonomous driving rules for all surrounding conditions (see at least Lee, para. [0004]).

As per claim 6 Blau discloses
wherein, the evaluation information comprises one or more of the following information:
feeling of pushing a back, centrifugal feeling, bumpy feeling, forward feeling, frustration feeling and swaying feeling (see at least Blau, para. [0051]: The input data can be sent to the machine-learned model which can process the sensor data and generate an output (e.g., classified sensor outputs). The vehicle computing system can generate, based at least in part on output from the machine-learned model, one or more detected passenger predictions that can be associated with one or more detected visual or sonic states of the one or more passengers including one or more facial expressions (e.g., smiling, frowning, and/or yawning), one or more bodily gestures (e.g., raising one or more arms, tapping a foot, and/or turning a head), and/or one or more vocalizations (e.g., speaking, raising the voice, sighing, and/or whispering). In some embodiments, the vehicle computing system can activate one or more vehicle systems (e.g., motors, engines, brakes, and/or steering) based at least in part on the one or more detected object predictions.).

As per claim 8 Blau discloses
wherein,
the vehicle driving parameters comprise one or more of the following information:
vehicle model, driving speed, vehicle acceleration, rate of acceleration change, throttle output, brake output, turning angle, front and rear tilting angle, left and right swinging angle (see at least Blau, para. [0049-0050]: In some embodiments, the passenger visibility can be based at least in part on one or more states of the environment external to the vehicle including weather conditions (e.g., rain, snow, fog, or sunshine), time of day (e.g., dusk, dawn, midday, day-time, or night-time), traffic density (e.g., a number of vehicles, cyclists, and/or pedestrians within an area), foliage density (e.g., the amount of foliage in an area including trees, plants, and/or bushes), or building density (e.g., the amount of buildings within an area). In some embodiments, the vehicle computing system can include a machine-learned model (e.g., a machine-learned passenger state model) that is trained to receive input data comprising vehicle data and/or passenger data and, responsive to receiving the input data, generate an output that can include passenger experience data that includes one or more unfavorable experience predictions associated with one or more unfavorable experiences by the one or more passengers. Further, the vehicle computing system can receive sensor data from one or more sensors associated with an autonomous vehicle. The sensor data can include information associated with one or more states of objects including a vehicle (e.g., vehicle velocity, vehicle acceleration, one or more vehicle system states, and/or vehicle path) and one or more states of a passenger of the vehicle (e.g., one or more visual or sonic states of the passenger).).

As per claim 9 Blau discloses
A data processing apparatus for evaluating ride comfortability during an autonomous driving, comprising: a memory, a processor coupled to the memory, and a computer program stored on the memory and executable on the processor, wherein,
the processor performs to:
obtain a driving action to be evaluated (see at least Blau, para. [0070]: Further, the disclosed technology can improve the overall passenger experience by identifying the states of a passenger and/or a vehicle associated with passenger discomfort or unease. For example, a passenger heart rate exceeding one hundred beats per minute can be associated with the occurrence of an unfavorable passenger experience. As such, by monitoring the heart rate of a passenger, the vehicle can perform (e.g., accelerate and/or turn) in a manner that keeps the passenger heart rate below one hundred beats per minute. Additionally, certain types of vehicle actions (e.g., hard left turns and/or sudden acceleration) may be associated with the occurrence of an unfavorable passenger experience.), and 
determine environmental information and vehicle driving parameters corresponding to the driving action to be evaluated (see at least Blau, para. [0050]: The sensor data can include information associated with one or more states of objects including a vehicle (e.g., vehicle velocity, vehicle acceleration, one or more vehicle system states, and/or vehicle path) and one or more states of a passenger of the vehicle (e.g., one or more visual or sonic states of the passenger).); and
input the environmental information and the vehicle driving parameters corresponding to the driving action to be evaluated into the evaluation model constructed by the method of claim 1 (see at least Blau, para. [0051]: The input data can be sent to the machine-learned model which can process the sensor data and generate an output (e.g., classified sensor outputs). The vehicle computing system can generate, based at least in part on output from the machine-learned model, one or more detected passenger predictions that can be associated with one or more detected visual or sonic states of the one or more passengers including one or more facial expressions (e.g., smiling, frowning, and/or yawning), one or more bodily gestures (e.g., raising one or more arms, tapping a foot, and/or turning a head), and/or one or more vocalizations (e.g., speaking, raising the voice, sighing, and/or whispering).), and 
output the ride comfortability corresponding to the driving action to be evaluated (see at least Blau, para. [0144-0145]: At 802, the method 800 can include receiving input data (e.g., the vehicle computing system 112, the computing system 1110, or the machine learning computing system 1150 can receive the input data). The input data can include the state data (e.g., the state data in the method 500) which can include vehicle data (e.g., data associated with one or more states of a vehicle) and/or passenger data (e.g., data associated with one or more states of one or more passengers of the vehicle). For example, the vehicle data can include data associated with the operation of a vehicle (e.g., the vehicle 108) including the velocity, acceleration, trajectory, and/or location of the vehicle and the passenger data can include data associated with one or more biometric or physiological states of one or more passengers of the vehicle (e.g., heart rate, blood pressure, pupillary response, respiratory rate). [0145] At 804, the method 800 can include sending the input data to a machine-learned model. The machine-learned model can be trained to receive input data including the vehicle data and the passenger data and can, responsive to receiving the input data, generate an output comprising one or more unfavorable experience predictions. The machine-learned model can include the one or more machine-learned models 1130 and/or the one or more machine-learned models 1170.).
However Blau does not explicitly disclose
wherein the environmental information comprises weather information, road condition information, and road surface status information.
Lee teaches
wherein the environmental information comprises weather information, road condition information, and road surface status information (see at least Lee, para. [0055-0056]: In order to train an autonomous driving model , the driver information collection processor 110 collects a variety of information as training data that is associated with a driver while driving a vehicle , that is , vehicle driving situation , and driver information . In an example , the vehicle driving situation includes a situation in which the driver is actually driving the vehicle on a road and also a situation in which the driver is virtually driving the vehicle in a virtual situation that is set similar to a real road situation . Another vehicle driving situation may be defined based on a time of the day or night that the driver is driving the vehicle , the road conditions , such as paved roads or rough terrain , age of the driver , and ambient / environmental conditions , such as severe winds , rain , fog , dark , or sunny day... For example , the driving pattern information includes information associated with a manner in which the driver drives the vehicle such as steering wheel manipulation information , accelerator pedal manipulation information , horn manipulation information , turn - signal lamp manipulation information , emergency but ton manipulation information , and brake pedal manipulation information according to various road conditions such as road curvature , a sudden accident , a rumble strip area , a crosswalk , a traffic signal change , and a traffic congestion .).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blau to incorporate the teaching of wherein the environmental information comprises weather information, road condition information, and road surface status information of Lee in order to improve defining autonomous driving rules for all surrounding conditions (see at least Lee, para. [0004]).

As per claim 10 Blau discloses
wherein, the evaluation information comprises one or more of the following information:
feeling of pushing a back, centrifugal feeling, bumpy feeling, forward feeling, frustration feeling and swaying feeling (see at least Blau, para. [0051]: The input data can be sent to the machine-learned model which can process the sensor data and generate an output (e.g., classified sensor outputs). The vehicle computing system can generate, based at least in part on output from the machine-learned model, one or more detected passenger predictions that can be associated with one or more detected visual or sonic states of the one or more passengers including one or more facial expressions (e.g., smiling, frowning, and/or yawning), one or more bodily gestures (e.g., raising one or more arms, tapping a foot, and/or turning a head), and/or one or more vocalizations (e.g., speaking, raising the voice, sighing, and/or whispering). In some embodiments, the vehicle computing system can activate one or more vehicle systems (e.g., motors, engines, brakes, and/or steering) based at least in part on the one or more detected object predictions.).

As per claim 11 Blau discloses
wherein,
the vehicle driving parameters comprise one or more of the following information:
vehicle model, driving speed, vehicle acceleration, rate of acceleration change, throttle output, brake output, turning angle, front and rear tilting angle, left and right swinging angle (see at least Blau, para. [0049-0050]: In some embodiments, the passenger visibility can be based at least in part on one or more states of the environment external to the vehicle including weather conditions (e.g., rain, snow, fog, or sunshine), time of day (e.g., dusk, dawn, midday, day-time, or night-time), traffic density (e.g., a number of vehicles, cyclists, and/or pedestrians within an area), foliage density (e.g., the amount of foliage in an area including trees, plants, and/or bushes), or building density (e.g., the amount of buildings within an area). In some embodiments, the vehicle computing system can include a machine-learned model (e.g., a machine-learned passenger state model) that is trained to receive input data comprising vehicle data and/or passenger data and, responsive to receiving the input data, generate an output that can include passenger experience data that includes one or more unfavorable experience predictions associated with one or more unfavorable experiences by the one or more passengers. Further, the vehicle computing system can receive sensor data from one or more sensors associated with an autonomous vehicle. The sensor data can include information associated with one or more states of objects including a vehicle (e.g., vehicle velocity, vehicle acceleration, one or more vehicle system states, and/or vehicle path) and one or more states of a passenger of the vehicle (e.g., one or more visual or sonic states of the passenger).).

As per claim 12 Blau discloses
A non-transitory computer readable storage medium, comprising a program, when executed on a terminal, causing the terminal to perform the method for evaluating ride comfortability during an autonomous driving (see at least Blau, para. [0077]: The one or more computing devices of the operations computing system 104 can include one or more processors and one or more memory devices. The one or more memory devices of the operations computing system 104 can store instructions that when executed by the one or more processors cause the one or more processors to perform operations and functions associated with operation of a vehicle including receiving vehicle data and passenger data from a vehicle (e.g., the vehicle 108) or one or more remote computing devices, determining whether the passenger data satisfies one or more passenger experience criteria, generating passenger experience data based at least in part on the vehicle data and the passenger data, and/or activating one or more vehicle systems.), comprising:
receiving evaluation data input by a user through a data collection port (see at least Blau, para. [0051]: The input data can be sent to the machine-learned model which can process the sensor data and generate an output (e.g., classified sensor outputs). The vehicle computing system can generate, based at least in part on output from the machine-learned model, one or more detected passenger predictions that can be associated with one or more detected visual or sonic states of the one or more passengers including one or more facial expressions (e.g., smiling, frowning, and/or yawning), one or more bodily gestures (e.g., raising one or more arms, tapping a foot, and/or turning a head), and/or one or more vocalizations (e.g., speaking, raising the voice, sighing, and/or whispering).), 
the evaluation data comprising evaluation information of the user for each driving action of a vehicle on which the user rides (see at least Blau, para. [0070]: Further, the disclosed technology can improve the overall passenger experience by identifying the states of a passenger and/or a vehicle associated with passenger discomfort or unease. For example, a passenger heart rate exceeding one hundred beats per minute can be associated with the occurrence of an unfavorable passenger experience. As such, by monitoring the heart rate of a passenger, the vehicle can perform (e.g., accelerate and/or turn) in a manner that keeps the passenger heart rate below one hundred beats per minute. Additionally, certain types of vehicle actions (e.g., hard left turns and/or sudden acceleration) may be associated with the occurrence of an unfavorable passenger experience.);
determining environmental information and vehicle driving parameters when the vehicle executes each said driving action (see at least Blau, para. [0050]: The sensor data can include information associated with one or more states of objects including a vehicle (e.g., vehicle velocity, vehicle acceleration, one or more vehicle system states, and/or vehicle path) and one or more states of a passenger of the vehicle (e.g., one or more visual or sonic states of the passenger).); 
wherein the environmental information comprises weather information, and road condition information (see at least Blau, para. [0049-0050]: In some embodiments, the passenger visibility can be based at least in part on one or more states of the environment external to the vehicle including weather conditions (e.g., rain, snow, fog, or sunshine), time of day (e.g., dusk, dawn, midday, day-time, or night-time), traffic density (e.g., a number of vehicles, cyclists, and/or pedestrians within an area), foliage density (e.g., the amount of foliage in an area including trees, plants, and/or bushes), or building density (e.g., the amount of buildings within an area). In some embodiments, the vehicle computing system can include a machine-learned model (e.g., a machine-learned passenger state model) that is trained to receive input data comprising vehicle data and/or passenger data and, responsive to receiving the input data, generate an output that can include passenger experience data that includes one or more unfavorable experience predictions associated with one or more unfavorable experiences by the one or more passengers. Further, the vehicle computing system can receive sensor data from one or more sensors associated with an autonomous vehicle. The sensor data can include information associated with one or more states of objects including a vehicle (e.g., vehicle velocity, vehicle acceleration, one or more vehicle system states, and/or vehicle path) and one or more states of a passenger of the vehicle (e.g., one or more visual or sonic states of the passenger).), and
according to the evaluation information corresponding to each said driving action of the vehicle, as well as the environmental information and the vehicle driving parameters (see at least Blau, para. [0051]: The input data can be sent to the machine-learned model which can process the sensor data and generate an output (e.g., classified sensor outputs). The vehicle computing system can generate, based at least in part on output from the machine-learned model, one or more detected passenger predictions that can be associated with one or more detected visual or sonic states of the one or more passengers including one or more facial expressions (e.g., smiling, frowning, and/or yawning), one or more bodily gestures (e.g., raising one or more arms, tapping a foot, and/or turning a head), and/or one or more vocalizations (e.g., speaking, raising the voice, sighing, and/or whispering). In some embodiments, the vehicle computing system can activate one or more vehicle systems (e.g., motors, engines, brakes, and/or steering) based at least in part on the one or more detected object predictions.), 
training a preset deep learning algorithm model, to obtain an evaluation model for outputting ride comfortability (see at least Blau, para. [0144-0145]: At 802, the method 800 can include receiving input data (e.g., the vehicle computing system 112, the computing system 1110, or the machine learning computing system 1150 can receive the input data). The input data can include the state data (e.g., the state data in the method 500) which can include vehicle data (e.g., data associated with one or more states of a vehicle) and/or passenger data (e.g., data associated with one or more states of one or more passengers of the vehicle). For example, the vehicle data can include data associated with the operation of a vehicle (e.g., the vehicle 108) including the velocity, acceleration, trajectory, and/or location of the vehicle and the passenger data can include data associated with one or more biometric or physiological states of one or more passengers of the vehicle (e.g., heart rate, blood pressure, pupillary response, respiratory rate). [0145] At 804, the method 800 can include sending the input data to a machine-learned model. The machine-learned model can be trained to receive input data including the vehicle data and the passenger data and can, responsive to receiving the input data, generate an output comprising one or more unfavorable experience predictions. The machine-learned model can include the one or more machine-learned models 1130 and/or the one or more machine-learned models 1170.);
wherein, the determining environmental information and/or vehicle driving parameters when the vehicle executes each driving action (see at least Blau, para. [0050]: The sensor data can include information associated with one or more states of objects including a vehicle (e.g., vehicle velocity, vehicle acceleration, one or more vehicle system states, and/or vehicle path) and one or more states of a passenger of the vehicle (e.g., one or more visual or sonic states of the passenger).), comprises:
determining an execution location and an execution time when the vehicle executes each said driving action (see at least Blau, para. [0026-0027]: The vehicle computing system can receive vehicle data and passenger data. For example, the vehicle computing system can include one or more transmitters and/or receivers that are configured to send and/or receive one or more signals (e.g., signals transmitted wirelessly and/or via wire) that include the vehicle data and/or the passenger data. The vehicle data can be based at least in part on one or more states of a vehicle (e.g., physical states based on the vehicle's motion and states of the vehicle's associated vehicle systems) and the passenger data can be based at least in part on one or more sensor outputs associated with one or more states of one or more passengers (e.g., physiological states) of the autonomous vehicle. In some embodiments, the vehicle data can be based at least in part on one or more states of the vehicle including a velocity of the autonomous vehicle, an acceleration of the autonomous vehicle, a deceleration of the autonomous vehicle, a turn direction of the vehicle (e.g., the vehicle turning left or right), a lateral force on a passenger compartment of the vehicle (e.g., lateral force on the passenger compartment when the vehicle performs a turn), a current geographic location of the vehicle (e.g., a latitude and longitude of the autonomous vehicle, an incline angle of the vehicle relative to the ground, a passenger compartment temperature of the vehicle (e.g., a temperature of the passenger compartment/cabin in Kelvin, Celsius, or Fahrenheit), a vehicle doorway state (e.g., whether a door is open or closed), and/or a vehicle window state (e.g., whether a window is open or closed).  para. [0125]: At 508, the method 500 can include generating passenger experience data that can be based at least in part on the vehicle data and/or the passenger data. For example, the vehicle computing system 112 can generate the passenger experience data which can be exchanged with one or more remote computing devices and/or stored locally on one or more storage devices of the vehicle computing system 112. The passenger experience data can include the vehicle data and/or the passenger data received at one or more time intervals (e.g., equal or unequal time intervals) associated with the one or more unfavorable experiences by the one or more passengers. The passenger experience data can include vehicle data and passenger data for a period of time including the one or more time intervals (e.g., the passenger experience data can include passenger data and/or vehicle data for one or more periods of time before and/or after the time of the one or more unfavorable experiences by the one or more passengers) and can include indicators that identify the one or more time intervals at which the vehicle computing system determined that one or more unfavorable experiences by the one or more passengers occurred.);
determining the environmental information and vehicle driving parameters according to the execution location and the execution time (see at least Blau, para. [0046]: The vehicle computing system can determine, based at least in part on the vehicle data or the passenger data, passenger visibility which can include the visibility to the one or more passengers of the environment external to autonomous vehicle. The passenger visibility can be based in part on sensor outputs from one or more sensors that detect the one or more states of the vehicle, the one or more states of the one or more passengers, and/or the one or more states of the environment external to the vehicle. & para. [0049-0050]: In some embodiments, the passenger visibility can be based at least in part on one or more states of the environment external to the vehicle including weather conditions (e.g., rain, snow, fog, or sunshine), time of day (e.g., dusk, dawn, midday, day-time, or night-time), traffic density (e.g., a number of vehicles, cyclists, and/or pedestrians within an area), foliage density (e.g., the amount of foliage in an area including trees, plants, and/or bushes), or building density (e.g., the amount of buildings within an area). In some embodiments, the vehicle computing system can include a machine-learned model (e.g., a machine-learned passenger state model) that is trained to receive input data comprising vehicle data and/or passenger data and, responsive to receiving the input data, generate an output that can include passenger experience data that includes one or more unfavorable experience predictions associated with one or more unfavorable experiences by the one or more passengers. Further, the vehicle computing system can receive sensor data from one or more sensors associated with an autonomous vehicle. The sensor data can include information associated with one or more states of objects including a vehicle (e.g., vehicle velocity, vehicle acceleration, one or more vehicle system states, and/or vehicle path) and one or more states of a passenger of the vehicle (e.g., one or more visual or sonic states of the passenger).).
However Blau does not explicitly disclose
wherein the environmental information comprises weather information, road condition information, and road surface status information.
Lee teaches
wherein the environmental information comprises weather information, road condition information, and road surface status information (see at least Lee, para. [0055-0056]: In order to train an autonomous driving model , the driver information collection processor 110 collects a variety of information as training data that is associated with a driver while driving a vehicle , that is , vehicle driving situation , and driver information . In an example , the vehicle driving situation includes a situation in which the driver is actually driving the vehicle on a road and also a situation in which the driver is virtually driving the vehicle in a virtual situation that is set similar to a real road situation . Another vehicle driving situation may be defined based on a time of the day or night that the driver is driving the vehicle , the road conditions , such as paved roads or rough terrain , age of the driver , and ambient / environmental conditions , such as severe winds , rain , fog , dark , or sunny day... For example , the driving pattern information includes information associated with a manner in which the driver drives the vehicle such as steering wheel manipulation information , accelerator pedal manipulation information , horn manipulation information , turn - signal lamp manipulation information , emergency but ton manipulation information , and brake pedal manipulation information according to various road conditions such as road curvature , a sudden accident , a rumble strip area , a crosswalk , a traffic signal change , and a traffic congestion .).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blau to incorporate the teaching of wherein the environmental information comprises weather information, road condition information, and road surface status information of Lee in order to improve defining autonomous driving rules for all surrounding conditions (see at least Lee, para. [0004]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668